Citation Nr: 0319523	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-01 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975 and from June 1980 to June 1983. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim seeking 
entitlement to service connection for a psychiatric disorder.

In June 1989, the Board denied the veteran's claim of service 
connection for a psychiatric disorder. 


FINDINGS OF FACT

1.  In June 1989, the Board denied service connection for a 
psychiatric disorder. 

2.  Evidence submitted subsequent to the June 1989 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder.


CONCLUSION OF LAW

1.  The Board's June 1989 decision which denied service 
connection for a psychiatric disorder is final. 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2002).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a psychiatric 
disability has been submitted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At the veteran's enlistment examination, and on examination 
in April 1974, the veteran's mental status was found to be 
normal.  At his discharge examination in July 1975, the 
veteran's mental status was normal.  

At the veteran's discharge examination in May 1983, his 
mental status was normal on examination.  On his report of 
medical history form at separation, he reported that he had 
depression and nervous trouble.  He also reported that he had 
been treated at a VA hospital for a head injury and dizzy 
spells.  

The veteran submitted VA treatment records from July 1984 
showing that he was treated for alcohol dependence.

When seen in May 1985, the veteran reported that he had 
become depressed and anxious.  It was noted that he was 
taking Antabuse at that time.  

When seen in December 1985, anxiety neurosis was noted as a 
special consideration during physical therapy.  

When seen in May 1987, it was noted that he had had a 
drinking problem for which he had undergone treatment.  
Assessment was alcoholism with denial.  

The veteran was hospitalized in July 1987.  A dysthymic 
disorder, with panic attacks was diagnosed.  He was also seen 
in 1987 and 1988 for an anxiety disorder.  

In a June 1989 decision, the Board denied the veteran's claim 
of service connection for a psychiatric disorder.  Evidence 
submitted subsequent to this decision is summarized below:

The veteran was hospitalized at a VA hospital in September 
1998 for an acute exacerbation of paranoid schizophrenia.  

In a July 1999 statement, a VA physician commented that the 
veteran had schizophrenia, and that this condition started 
most likely more than 20 years ago and had been progressive.  

In a June 2000 statement, a VA physician commented that after 
reviewing the veteran's records, it was his opinion that the 
veteran's problems might have begun while he was on active 
duty.

An August 2000 letter was submitted from a physician with the 
Psychiatric Center, who commented that he was following the 
veteran, and that he had diagnoses of paranoid schizophrenia 
and chronic anxiety.  The examiner opined that the veteran's 
history was consistent with mental illness beginning while on 
active duty.  

The psychologist G. A. submitted a letter dated June 2000 in 
which he wrote that the veteran was seen for a Social 
Security disability evaluation in November 1998.  He opined 
that the veteran's condition started while in the military or 
that it at least became more severe.  


Analysis

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim in this case which, as noted 
above, was filed at the RO in July 1999.

There is no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated June 1989, the Board denied the veteran's 
claim of service connection for a psychiatric disorder.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran. 38 U.S.C.A. § § 5108, 7104; 38 
C.F.R. §§ 3.104 (a), 3.156 (2002).  

It is determined that since the June 1989 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  Since June 1989, the veteran has submitted 
several medical opinions regarding the etiology of his 
schizophrenia.  A VA physician opined about the onset of the 
veteran's schizophrenia in July 1999 and June 2000 letters, 
as did a private physician in August 2000, and a private 
psychologist in June 2000.  

These opinions are not cumulative and redundant.  They have 
not been submitted before.  Since the opinions relate to the 
etiology of the veteran's schizophrenia, and whether it was 
incurred in service, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  Thus, it is material to the 
veteran's claim.  Accordingly, the claim is reopened, and 
must be considered in light of all the evidence, both old and 
new.  


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a psychiatric disability, the 
veteran's claim is reopened.  


REMAND

As noted in the discussion above, the veteran's claim for 
service connection for a psychiatric disability was reopened 
on the basis that new and material evidence had 
been submitted.  The next step is to address the question of 
whether service connection is warranted.  

The veteran had active military service from July 1973 to 
July 1975, and from June 1980 to June 1983.  Although the 
veteran reported on his May 1983 report of medical history 
form at separation that he had depression and nervous 
trouble, the remainder of the veteran's service medical 
records do not show treatment for or diagnoses of any 
psychiatric disorders.  On his separation examination from 
May 1983, his psychiatric condition was described as normal.  

On the veteran's medical history form at separation, he 
reported that he had been treated at a VA hospital for a head 
injury and for dizzy spells.  These VA records are not of 
record.  At the veteran's hearing in October 2001, he 
reported that he went to a hospital in Dublin, Georgia for 
his condition in the latter part of 1983 or early part of 
1984.  Furthermore, it is noted that the veteran submitted VA 
treatment records from July 1984 showing treatment for 
alcohol dependence.  History of panic disorder was noted.  
However, it is not clear whether the records the veteran 
submitted are complete.  VA's statutory duty to assist a 
claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet.App. 37, 40 (1990).  For that reason, the 
veteran's claim must be remanded to obtain treatment records 
from all VA facilities from 1983-1984 where the veteran 
received treatment. 

It is not clear whether all of the veteran's service medical 
records are on file.  For that reason, the RO should obtain 
all copies of the veteran's service medical and personnel 
records.  

In a June 2000 letter, the psychologist G. A. wrote that he 
had seen the veteran for a Social Security disability 
evaluation in November 1998.  VA's duty to assist includes 
obtaining SSA records.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 371 (1992).  Accordingly, the RO should obtain 
copies of any decision granting the veteran SSA benefits as 
well as all medical records considered by the SSA in making 
such decision.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

The veteran should be provided with a VA examination in which 
the examiner provides diagnoses of all psychiatric disorders, 
and indicates whether they were initially incurred in 
service, or within one year of leaving service in June 1983.  
In a recent decision, the United States Court of Appeals for 
the Federal Circuit invalidated, in part, the Board's 
development authority.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003) the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  For that reason, 
the veteran's claim must be remanded so that the RO can do 
the development needed in this case.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain all copies of 
the veteran's service medical and service 
personnel records.  

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
a copy of any SSA decision granting the 
veteran benefits as well as copies of all 
medical records considered by the SSA in 
their decision.

3.  The RO should ensure that copies of 
all the veteran's VA psychiatric 
treatment records are included in the 
claims folder.

4.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder, to include all evidence added to 
the record in accordance with the 
paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all psychiatric disorders 
that might be present.  The examination 
report should include responses to the 
following medical questions:

a.  Based on review of the claims 
folder and the examination findings, 
state as precisely as possible the 
diagnoses of all psychiatric 
disorders the veteran currently has.
 
b.  For each diagnosis reported in 
response to item (a), above, state a 
medical opinion as to the time of 
onset of the psychiatric disorder.

c.  For each diagnosis reported in 
response to item (a), above, state a 
medical opinion as to whether it is 
at least as likely as not that the 
psychiatric disorder is the result 
of a disease, injury or other 
incident of service.

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

5.  The RO should send the veteran a VCAA 
letter regarding his claim for service 
connection for a psychiatric disability, 
which cites the relevant portions of the 
VCAA, see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  The letter should also cite 
the implementing regulations for the 
VCAA, which were also made effective 
November 9, 2000, for the most part. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  
The RO should inform the veteran that he 
has one year to respond to such letter, 
unless he waives the one year time 
period.  

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

7.  The RO should readjudicate the 
appellant's claim of entitlement to 
service connection for a psychiatric 
disability.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, she should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



